Mr. Justice Waterman, dissenting. Sec. 3 of Art. 12 is as follows: “A member may at any time, when in good standing, surrender his endowment certificate, and a new certificate shall be thereafter issued payable to such beneficiary or beneficiaries as such member may direct, in accordance with the laws of the order, upon the payment of a fee of fifty cents. Said surrender and direction must be made in writing, signed by the member and forwarded under seal of the subordinate court with the endowment certificate to the high secretary.” The member, in taking his certificate, agrees to be bound by the by-laws then in force and such as might thereafter be adopted. The following by-law was thereafter adopted: “ No entry shall be made in any application or endowment certificate, or otherwise, permitting the designation by, or ascertainment by reference to, any will of the person or persons, trustees or beneficiaries, to whom any endowment shall be payable, or the amount or share of any benefit. Mo will shall be permitted to control the appointment or distribution of or rights of any person to any endowment payable by this order.” It is manifest that it was intended by the by-law last set forth, to put at rest all claim, of right to designate by will a beneficiary. I see no reason why the plain meaning of the by-law should not be enforced: The member, by his will, instead of designating appellee as the beneficiary, willed to her “ all the remainder of his personal estate, including anything that may come to his estate by reason of his insurance,” etc. Hothing goes to his estate by reason of the insurance. Wills are to be construed according to the intention of the testator, and it may, perhaps, be fairly said that the deceased thought that the insurance money would go to his estate, and so willed it to his sister instead of, in a proper manner, exercising the power of appointment which he had, and which the new by-law forbade the exercise of by will. The mode of changing the beneficiary specified in the contract must be substantially followed. Ííiblack on Benefit Societies, Sec. 218; Mellows v. Mellows, 61 N. H. 137; Ireland v. Ireland, 42 Hun, 212; Wendt v. Iowa Legion, 72 Iowa, 682.